Citation Nr: 0734268	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  01-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a right 
ankle disability.

4.  Entitlement to an initial compensable rating for 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a left shoulder 
disability, and granted service connection and established 
noncompensable ratings for disabilities of the right ankle 
and bilateral foot and awarded a 10 percent rating for a 
right knee disability.  In April 2002, the veteran testified 
at a videoconference hearing before the Board.  The Member of 
the Board, who presided at that hearing, is no longer 
associated with the Board.  By correspondence dated in July 
2007, the veteran was informed of this fact and that he had 
the right to have another hearing, if he so indicated.  
38 C.F.R. § 20.707 (2007).  However, the veteran did not 
respond in writing indicating that he wished to exercise that 
right.  In December 2003, this case was remanded by the Board 
for further development.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by full 
extension, flexion to 140 degrees, and minimal tenderness.  
With repetitive use, there is increased pain, fatigue, and 
weakness.  Functional loss due to pain is mild.  There is no 
clinical evidence of locking, effusion, or instability.
2.  For the period of July 1, 1999, to August 24, 2004, the 
veteran's right ankle disability was manifested by a limited 
range of motion, dorsiflexion to 10 degrees, and plantar 
flexion to 25 degrees.

3.  Since August 25, 2004, the veteran's right ankle 
disability has been manifested by a normal right ankle with 
full range of motion, dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees with mild pain.

4.  The veteran's bilateral foot disability has been 
manifested by calluses on both feet on the tops of toes two 
through five, with no additional functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5257, 5010 (2007).

2.  For the period of July 1, 1999, to August 24, 2004, the 
schedular criteria for an rating of 10 percent for a right 
ankle disability were met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2007).

3.  Since August 25, 2004, the schedular criteria for an 
initial compensable rating for a right ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2007).

4.  The schedular criteria for an initial compensable rating 
for bilateral foot disability have not been met.  38 U.S.C.A. 
§38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.118, Diagnostic Code 7819 (as in effect 
prior to August 30, 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7819 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004; rating 
decisions in February 2001 and September 2004; a statement of 
the case in October 2001; and a supplemental statement of the 
case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the September 2004 
supplemental statement of the case.  The veteran received 
additional notification in March 2006.  However, the Board 
finds that issuance of a statement of the case is not 
required after the issuance of that notice letter, because no 
evidence has been added to the claims file subsequent to the 
September 2004 supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In correspondence dated 
in May 2004, the veteran stated that he had no additional 
evidence to submit in support of his claims.  VA has also 
obtained a medical examination in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Since the veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

I.  Disabilities of the Right Knee and Right Ankle

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.4 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2007).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2007).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2007).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A.  Right Knee

The veteran's right knee disability has been rated under DC 
5257 (other impairment of the knee), which contemplates 
recurrent subluxation or lateral instability.  In September 
2004, the RO also assigned a 10 percent disability rating 
under DC 5010 (traumatic arthritis) effective July 1, 1999.

The VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.

The VA General Counsel has also held that separate ratings 
may be assigned for limitation of flexion and limitation of 
extension of the same knee.  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Knee impairment with dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint has one rating of 20 percent.  38 C.F.R. § 4.71a, DC 
5258.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected knee disability.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of these conditions.  
Accordingly, DCs 5256, 5258, 5259, 5262, and 5263 cannot 
serve as a basis for an increased rating in this case.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a. DC 
5260.  Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a 
(2007).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against an initial rating in excess 
of 10 percent for the veteran's right knee disability.

VA medical records dated in February 2000 reflect a light 
diminished range of motion of the knees with no swelling.  
The veteran's condition was diagnosed as degenerative joint 
disease (DJD) of the knees.  In February 2002, range of 
motion was good and swelling was minimal.  An x-ray of the 
right knee was normal.

The veteran underwent a VA examination of the right knee in 
January 2000 which noted he was post in-service laparoscopic 
procedure to repair a medial meniscus tear.  He presented 
with complaints of daily knee pain at 8 to 9 on the pain 
scale.  He denied the use of a brace, but reported a weight 
restriction of carrying forty pounds.  He also stated that he 
could walk no more than one fourth of one mile.  He reported 
that his knees "gave out" at least once per month and 
swelled.  Examination of the right knee revealed a bulge, 
tenderness, swelling, and crepitus.  Range of motion was 90 
degrees flexion with full extension.  The diagnosis was 
residual right knee pain, chronic, status post trauma and 
surgical procedure.

Private medical records dated in April 2002 show complaints 
of chronic right knee problems.  An examination revealed 
medial joint line pain and a full range of motion with 
crepitus.  There was pain with palpitation and range of 
motion.  His condition was diagnosed as joint pain.  In July 
2003, the impression was DJD.  In January 2004, he was 
involved in a motor vehicle accident, but x-rays of the right 
knee were negative for fracture and dislocation.

In August 2004 he underwent a second VA examination of the 
right knee at which time he complained of right knee pain, 
stiffness, and swelling.  He also reported instability and 
locking of the knee, but did not wear a brace.  He reported 
occasional use of crutches.  His condition worsened with 
excessive walking, climbing, and stairs, and heavy lifting.  
He stated that he missed only one day of employment during 
the past twelve years due to his right knee disability.  An 
x-ray of the right knee revealed a normal bone, joint, and 
soft tissue.  There was no evidence of fracture, dislocation, 
or bony lesions.  Joint spaces were well maintained.  There 
was very minimal asymmetrical joint space narrowing more 
towards the medial surface consistent with early degenerative 
osteoarthritis.  The impression was very early changes 
consistent with degenerative osteoarthritis.  During the 
examination, he ambulated slowly without the use of any 
assistive devices.  Objectively, there was no significant 
swelling or effusion, but there was some tenderness around 
the patella and the medial and lateral joint lines.  There 
was a full range of motion with 140 degrees flexion and full 
extension with mild pain and crepitus.  The diagnosis was 
post-traumatic DJD of the right knee.  Functional loss due to 
pain was mild.  With repetitive use and flare-ups, there was 
pain, fatigue, and weakness.

Clinical findings from the January 2000 and August 2004 VA 
examinations revealed normal extension and improvement in 
right knee flexion from 90 to 140 degrees.  While there was 
limited pain, fatigue, and weakness with repetitive use in 
August 2004, there was only mild crepitus with no significant 
swelling or effusion.  Functional loss due to pain was mild.  
In addition, the veteran walked without the use of assistive 
devices and only used crutches on occasion.  There were no 
objective findings of instability or locking.  Therefore, 
based upon the clinical findings, the Board finds that the 
competent medical evidence does not demonstrate the presence 
of moderate recurrent lateral instability or subluxation in 
the right knee because instability is not shown by the 
objective evidence of record.  Therefore, the veteran is not 
entitled to an initial rating in excess of 10 percent based 
on instability pursuant to DC 5257.

The Board similarly concludes that the veteran is not 
entitled to an initial rating in excess of 10 percent under 
DCs 5260 or 5261.  The January 2000 examination found 90 
degrees of right knee flexion with full extension.  The 
August 2004 examination found that his range of motion of the 
right knee was to 140 degrees flexion with full extension.  
Flexion ranging from 0 to 140 degrees is considered normal 
for VA purposes.  See 38 C.F.R. § 4.71a, Plate II.  Here, the 
veteran shows a noncompensable level of limitation of 
flexion, with X-ray evidence of arthritis, and has been 
appropriately assigned a 10 percent rating for the right 
knee.  38 C.F.R. § 4.71a, DC 5010 (2007).  However, he is not 
entitled to a higher rating for limitation of motion under 
5260 because flexion is not limited to 30 degrees or less.  
Nor is he entitled to a higher rating under DC 5261, as 
extension is not limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a. (2007).  An additional compensable rating based on 
limitation of extension of the right knee is not warranted 
because extension of the knee is not shown to be limited to 
10 degrees such that a compensable rating would be warranted.

During the January 2004 VA examination, the examiner opined 
that upon repetitive use of the right knee, there was pain, 
fatigue, and weakness.  The competent medical evidence 
reflects the veteran's complaints of occasional right knee 
instability and an occasional use of crutches.  However, even 
considering the veteran's complaints of occasional 
instability, there is no evidence which suggests that on 
repetitive use, his right knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees 
extension.  In addition, the examiner noted that functional 
loss due to pain was mild with 140 degrees flexion.  Thus, 
even considering the effects of pain on use, the competent 
medical evidence fails to show any indication that the DeLuca 
factors resulted in symptoms comparable to the manifestations 
required by an initial rating in excess of 10 percent for the 
right knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran is also not entitled to a separate compensable 
rating for traumatic arthritis of the knee disability.  The 
competent medical evidence includes an x-ray examination of 
the right knee which showed degenerative changes, for which 
he was assigned a 10 percent disability rating under DC 5010.  
38 C.F.R. § 4.71a. (2007).  In order to be eligible for a 
separate rating under Diagnostic Code 5003, the veteran must 
not qualify for compensation under diagnostic codes 
pertaining to the limitation of motion.  38 C.F.R. § 4.71a.  
Thus, as the veteran's right knee disability has been rated 
under DC 5257 which contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).  Rating the same disability under both DCs 
would constitute pyramiding, which is prohibited.  38 C.F.R. 
§ 4.14.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been hospitalized for treatment of his 
right knee other than hospitalization with respect to the 
laparoscopic procedure in service.  Neither does the record 
reflect marked interference with his employment.  In fact, 
the veteran stated that he missed only one day of work over 
the past twelve years due to his right knee disability.  For 
these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his right knee disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his assertions do not 
constitute competent medical evidence in support of an 
initial rating in excess of 10 percent for a right knee 
disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and an initial 
rating in excess of 10 percent for a right knee disability is 
denied.

B.  Right Ankle

The veteran's right ankle disability has been assigned an 
initial noncompensable rating under Diagnostic Code 5271.

Under Diagnostic Code 5271, limited motion of the ankle 
warrants a 10 percent rating when moderate, and a 20 percent 
rating when marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  A rating of 20 percent is the maximum schedular 
rating under Diagnostic Code 5271.  Normal ankle joint motion 
is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II (2007).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected left ankle 
disability.

Other potentially applicable diagnostic codes include DCs 
5003 (degenerative arthritis), 5010 (traumatic arthritis), 
5167 (loss of use of foot), 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no competent medical 
evidence that the veteran has been diagnosed with any of 
these conditions.  Accordingly, DCs 5003, 5010, 5167, 5270, 
5272, 5273, and 5274 cannot serve a basis for an increased 
rating in this case.

The Board now turns to the various stages for consideration.

1.  From July 1, 1999, to August 24, 2004

Based on a thorough review of the record, the Board finds the 
weight of the evidence supports an initial compensable rating 
of 10 percent for the veteran's right ankle disability from 
July 1, 1999, to August 24, 2004.

In January 2000, the veteran underwent a VA examination and 
presented with complaints of right ankle pain of 2 and 3 on 
the pain scale.  In service, he sprained and fractured his 
right ankle but did not undergo any surgery.  He complained 
of difficulty with weight bearing activities and reported 
swelling with prolonged standing.  He denied wearing any type 
of brace or special shoes.  He reported that he had sharp 
shooting pain of 10 on the pain scale upon stepping the wrong 
way.  Examination revealed tenderness in the right foot over 
the malleolus and crepitus in the right ankle.  There was 
some stiffness during range of motion with 10 degrees 
dorsiflexion, and 25 degrees plantar flexion.  The examiner 
diagnosed residual right ankle pain, moderate chronic, status 
post fracture/trauma.

Private treatment records dated in April 2002 show complaints 
of right ankle pain over the medial malleolus.  Upon 
examination, there was pain with range of motion and 
palpitation, and crepitus.

While the Board finds that an initial rating of 10 percent is 
warranted, the competent medical evidence shows no more than 
a moderate limitation of motion in the right ankle.  Even 
considering the examiner's diagnosis of moderate to chronic 
pain, there is no evidence which suggests that on repetitive 
use, his right ankle would be restricted by pain or other 
factors to markedly affect the limitation of motion of the 
right ankle to warrant a higher rating.  Thus, even 
considering the effects of pain on use, the competent medical 
evidence fails to show any indication that the DeLuca factors 
resulted in symptoms comparable to the manifestations 
required by an initial rating in excess of 10 percent for the 
right ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Accordingly, the Board finds that the evidence supports the 
grant of an initial compensable rating of 10 percent, but not 
greater, for the veteran's right ankle disability for the 
period from July 1, 1999, to August 24, 2004.

2.  As of August 25, 2004

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against a compensable rating for 
the veteran's right ankle disability since August 24, 2004.

The veteran underwent a second VA examination on August 25, 
2004.  He reported right ankle pain with excessive walking, 
standing, and lifting.  He did not wear any special shoes or 
inserts.  An x-ray showed a normal bone, joint, and soft 
tissue.  There was no evidence of fracture, dislocation, or 
bony lesions.  The impression was a normal right ankle.  
Further examination of the right ankle revealed some 
puffiness.  There was some generalized tenderness noted 
around the medial and lateral malleolar areas.  Range of 
motion was full with 20 degrees dorsiflexion and 45 degrees 
plantar flexion of 45 degrees with mild pain.  The examiner 
diagnosed a past history of a right ankle fracture.  There 
was mild functional loss due to pain.  Upon repetitive use 
and flare-ups, he was limited by pain, fatigue, and weakness.  
The competent medical evidence reflects the veteran's 
subjective complaints of pain with excessive walking, 
standing, and lifting.  However, even considering the 
veteran's subject complaints of pain, there is no evidence 
which suggests that on repetitive use, his right ankle would 
be restricted by pain or other factors to a moderate or 
marked limitation of motion  An x-ray examination revealed a 
normal right ankle.  Thus, even considering the effects of 
pain on use, the competent medical evidence fails to show any 
indication that the DeLuca factors resulted in symptoms 
comparable to the manifestations required by a compensable 
rating for the right ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a compensable 
rating since August 25, 2004, is denied.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) from July 1, 1999, to August 24, 2004, and since 
August 25, 2004.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  The Schedule 
does provide for higher ratings for limitation of ankle 
function, absent ankylosis, which is not shown.  In addition, 
it has not been shown that the service-connected right ankle 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, the Board finds that referral 
for consideration of the assignment of an extraschedular 
rating for this disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his right ankle disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence in 
support of an initial compensable rating in excess of 10 
percent for the veteran's right ankle disability from July 1, 
1999, to August 24, 2004; or a compensable rating since 
August 25, 2004.

In sum, the Board finds that the evidence supports the grant 
of an initial compensable rating of 10 percent for the 
veteran's right ankle disability for the period from July 1, 
1999, to August 24, 2004.  However, the Board also finds that 
the preponderance of the evidence is against a compensable 
rating for the veteran's right ankle disability since August 
25, 2004.

II.  Bilateral Foot Disability

The veteran's bilateral foot calluses were initially rated 
under DC 7899-7819.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
assigned as follows: the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, in this case, the 
musculoskeletal system, and the last two digits will be 
"99" for all unlisted conditions.  Then, the disability is 
rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27 (2007).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's bilateral 
foot calluses is DC 7819, which pertains to benign new skin 
growths.

Where a law or regulation changes after a claim has been 
filed, but before the administrative process has been 
concluded, the Board considers both the former and the 
current regulation.  66 Fed. Reg. 25,179 (2004).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 33,422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

Prior to August 30, 2002, 38 C.F.R. § 4.118 directs that DCs 
7807 through 7819 be rated as for eczema (DC 7806), dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under DC 7806, as in effect prior to August 30, 2002, a 10 
percent rating was warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Prior to August 30, 2002, potentially applicable diagnostic 
codes also include DCs 7803 and 7804.  38 C.F.R. § 4.118.  
Under DC 7803, a 10 percent evaluation was warranted for 
scars that are superficial, poorly nourished, with repeated 
ulceration.  Under DC 7804, a 10 percent rating was also 
warranted for scars that are superficial, tender, and painful 
on objective demonstration.

Under the revised schedular criteria which became effective 
August 30, 2002, under DC 7803, a 10 percent evaluation is 
warranted for superficial, unstable scars.  Under DC 7804, a 
10 percent evaluation is warranted for scars that are painful 
on examination.  38 C.F.R. § 4.118 (2007).

Under both the old and the revised versions, other scars are 
to be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2002 and 2007).  
In this regard, DC 5284 provides that moderate foot injuries 
warrant a 10 percent rating, moderately severe foot injuries 
warrant a 20 percent rating, and severe foot injuries warrant 
a 30 percent rating.  38 C.F.R. § 4.118 DC 5284 (2002 and 
2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
bilateral foot calluses prior to August 30, 2002 under the 
old criteria, and effective since August 30, 2002, under both 
the old and revised criteria.

In January 2000, the veteran underwent a VA examination of 
his feet.  He reportedly had calluses in service that were 
caused by his boots and was provided with a custom-made pair.  
He had problems with calluses since service.  Upon 
examination, calluses were noted on the tops of the toes, two 
through five on both feet.  He was diagnosed as having 
bilateral foot calluses.

However, when the veteran was re-examined by VA in August 
2004, he reported that his calluses had been removed three to 
four times and had improved.  He described aching and pain in 
his feet at rest which worsened with standing and walking.  
However, he reported that the bilateral foot disability had 
not affected his occupation or daily activities.  Examination 
of the feet revealed a pes planus deformity with mild ankle 
pronation.  There was no tenderness noted in the plantar 
arches.  No calluses were noted at the time.  He was able to 
do toe or heel walking and had functional limitations with 
standing and walking.  There was no breakdown or unusual shoe 
wear.  No other skin or vascular changes were noted.  Similar 
findings were noted for both feet, with tenderness in the 
plantar arches.  The examiner diagnosed a pes planus 
deformity of the feet.  There was a mild functional loss due 
to pain.  Upon repetitive use and flare-ups, he was 
additionally limited by pain, fatigue, and weakness.

The competent medical evidence shows that in January 2000, 
the veteran had bilateral foot calluses on the tops of toes 
two through five which were later removed.  As of August 
2004, the competent medical evidence is void of a diagnosed 
bilateral foot callus disability.  The competent medical 
evidence is negative for objective findings or complaints of 
exfoliation, exudation, or itching; or superficial scars that 
are poorly nourished with repeated ulceration; unstable; or 
painful on examination.  Therefore, the Board finds that the 
evidence does not support an initial compensable rating under 
either the old criteria effective prior to August 30, 2002, 
or the revised criteria effective since August 30, 2002.  38 
C.F.R. § 4.118, DCs 7803-7805 (2002); 38 C.F.R. § 4.118, DCs 
7801-7805 (2007).

The Board notes that the competent medical evidence is 
negative for complaints of 
pain with respect to the veteran's bilateral foot calluses 
but shows a mild functional loss due to pain associated with 
his non-service connected pes planus.  Here, there is no 
objective evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination related to bilateral foot 
calluses, nor are there any subjective complaints of the 
same.  The competent medical evidence fails to show any 
indication that the DeLuca factors resulted in symptoms 
comparable to manifestations required by an initial 
compensable rating. 38 C.F.R. § 4.40, 4.45, DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been hospitalized for treatment of his 
bilateral foot calluses.  Neither does the record reflect 
marked interference with his employment.  For these reasons, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating for this disability is 
not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his bilateral foot disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his assertions do not 
constitute competent medical evidence in support of an 
initial compensable rating for bilateral foot calluses.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and an initial 
compensable rating for bilateral foot calluses is denied.


ORDER

An increased initial rating for a right knee disability, 
currently rated as 10 percent disabling, is denied.

An initial compensable rating for a right ankle disability 
from July 1, 1999, to August 24, 2004, is granted.

A compensable rating for a right ankle disability since 
August 25, 2004, is denied.

An initial compensable rating for bilateral foot calluses is 
denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran alleges that his left shoulder was injured in 
service.

The service medical records reflect that a cyst was removed 
from the left upper arm in January 1995.  A note dated in 
June 1997 indicates that he fell and landed on his left 
shoulder.  The assessment was a left shoulder strain.  The 
April 1999 separation examination report is void of a 
diagnosed left shoulder disability.  However, the April 1999 
report of medical history shows the veteran's complaint of a 
painful "trick" shoulder or elbow.

He underwent a VA examination in January 2000.  He presented 
with complaints of left shoulder pain, decreased range of 
motion, grip, and strength in his left hand.  He provided a 
history of a left shoulder injury in service and treatment 
for complaints of pain.  Upon examination, inspection of the 
left shoulder revealed tenderness over the AC area with some 
crepitus.  His condition was diagnosed as residual left 
shoulder pain, chronic, with decreased flexion, abduction, 
and rotation.

Private medical records dated in April 2002 show that an 
examination of the left shoulder revealed crepitus and pain 
with range of motion and palpitation.  The physician opined 
that the left shoulder disability may be related to his 
service.  In July 2003, he complained of left shoulder pain 
which was diagnosed as bursitis.  In  January 2004, he was in 
a motor vehicle accident and complained of a burning 
sensation in the left pectoris towards the left shoulder.  
The Board finds that a medical examination is needed to 
determine whether any current left shoulder disability is 
related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
an opinion as to whether it is as likely 
as not (50 percent probability or greater) 
that any current left shoulder disability 
was incurred in service or is 
etiologically related to the in-service 
left shoulder strain or cyst removal.  The 
examiner should reconcile the opinion with 
the private April 2002 medical opinion of 
record.

2.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


